        Case 1:19-cv-05523-SDG Document 113 Filed 04/01/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

BERKELEY VENTURES II, LLC

              Plaintiff,
v.                                                 Civil Action File No.
                                                   1:19-cv-05523-SDG
SIONIC MOBILE CORPORATION and
RONALD D. HERMAN,

              Defendants.

  SIONIC MOBILE CORPORATION’S CERTIFICATE OF SERVICE
       FOR DEFENDANT SIONIC MOBILE CORPORATION’S
    DISCOVERY TO PLAINTIFF BERKELEY VENTURES II, LLC

       Defendant Sionic Mobile Corporation (“Sionic”) certifies that, on April

1, 2021, it submitted the following:

     • Defendant Sionic Mobile Corporation’s Second Requests for

       Production of Documents to Plaintiff Berkeley Ventures II, LLC

to the following attorney of record by email:

                                  Jason Brian Godwin
                                  Godwin Law Group
                            3985 Steve Reynolds Boulevard
                                      Building D
                                  Norcross, GA 30093
                           E: jgodwin@godwinlawgroup.com

       This April 1, 2021.

                                             /s/ Simon Jenner
                                             Georgia Bar No. 142588


                                         1
Case 1:19-cv-05523-SDG Document 113 Filed 04/01/21 Page 2 of 2




                                  Baker Jenner LLLP
                                  210 Interstate North Parkway, SE
                                  Suite 100
                                  Atlanta, GA 30339
                                  Telephone: (404) 400-5955
                                  E: simon.jenner@bakerjenner.com
                                  Attorney for Defendant
                                  Sionic Mobile Corporation




                              2
